Exhibit 10.1

NOTICE OF REDUCTION OF COMMITMENTS

March 13, 2007

Mr. Daniel Wolf

Ableco Finance LLC, as Administrative Agent

299 Park Avenue, 22nd Floor

New York, New York 10171

 

Re:   Financing Agreement dated October 19, 2006 (as amended, the “Financing
Agreement”) by and among Omega Protein Corporation (“Omega”) and Omega Protein,
Inc., as borrowers (“Borrowers”), the subsidiaries of Omega named therein as
guarantors, the financial institutions from time to time party thereto, as
lenders, and Ableco Finance LLC, as collateral agent and administrative agent
(“Administrative Agent”).

Dear Dan:

Capitalized terms used but not defined in this Notice shall have the meanings
given such terms in the Financing Agreement.

Pursuant to Section 2.05(a)(i) of the Financing Agreement, Omega, on behalf of
the Borrowers, does hereby give notice to the Administrative Agent of a
reduction in the Total Revolving Credit Commitment by $15,000,000 effective as
of March 16, 2007 (the “Effective Date”). From and after the Effective Date, the
Total Revolving Credit Commitment shall be equal to $15,000,000.

Please acknowledge your receipt of this Notice by signing in the space provided
below and returning a signed copy of this Notice to Bob Stockton via facsimile
713-940-6122 or email (bstockton@omegaproteininc.com). Feel free to contact Bob
Stockton or John Held with any questions.

 

      Sincerely,       OMEGA PROTEIN CORPORATION       By:  

/s/ Robert W. Stockton

        Robert W. Stockton         Chief Financial Officer Received on March 13,
2007:       ABLECO FINANCE LLC, as Administrative Agent       By:  

/s/ Daniel E. Wolf

        Daniel E. Wolf, Senior Vice President      